By Judge Robert P. Doherty, Jr.
A declaratory judgment action is used to determine the rights of the parties before an actual injury or wrong is committed. It is a creature of statute and has no counterpart at common law. In the usual case, the facts are not in dispute, and the Court merely finds or interprets the law as it applies to the specific set of uncontested facts. If an injury or wrong has already been committed against one of the parties, then he or she has an adequate remedy at law or at equity, and a declaratory judgment action will not lie. In this case, Plaintiffhas alleged that he has already sustained injury. His remedies do not include declaratory judgment.
For all practical purposes, the Plaintiff’s lawsuit requires that the Court hear evidence to determine what the plumbing facilities are in the various prisons throughout the penitentiary system, determine whether or not the BOCA National Plumbing Code applies as mandatory regulations to the construction and maintenance of the penitentiary system, and determine and monitor or regulate the flow of the numbers of prisoners in the various prison facilities by restrictive and mandatory injunction. Since this case is one that is “determinative of issues rather than a construction of definite stated rights, status, and other relations commonly expressed in written instruments, the case is not one for declaratory judgment.” Williams v. Southern Bank of Norfolk, 203 Va. 657 (1962). The Plaintiffhas adequate remedies at law and in equity.
In addition, the pleadings do not specify what, if any, irreparable harm will be sustained by the Plaintiff if injunctive relief is not granted. When the hardships that would be imposed upon the Commonwealth are weighed against *247the speculative nature of the harm or damage alleged by the Plaintiff, it is questionable that preliminaiy injunctive relief would be granted. Further, the Plaintiff lacks standing to request that this Court make a declaratory judgment of his rights in the administration, construction, and maintenance of each prison in the entire penitentiary system.
The Defendant’s motion to dismiss the Plaintiffs case is granted. The Defendant’s motion for sanctions is denied.